Citation Nr: 1815170	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  07-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from July 1967 to May 1970, with subsequent service in the Kentucky Air National Guard, to include active duty from November 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Due to the Veteran's actual place of residence, jurisdiction currently resides at the RO in Indianapolis, Indiana.

This case was previously before the Board in March 2011, June 2013, October 2013, August 2014, July 2015, July 2016, and, more recently, in July 2017, when the matter was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in its development.  It now returns to the Board for further appellate review.  As will be explained below, however, the Board finds that this claim requires further development before being decided on appeal, so the Board is again returning this claim to the AOJ.

As was noted in the prior August 2014, June 2015, July 2016, and July 2017 Board remands, the issue of entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder, has been raised by the record in an August 2008 Notice of Disagreement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again being referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


REMAND

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated, while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101, 106, 1131.  ACDUTRA includes full time duty performed by members of the Reserves or National Guard of any state.  Moreover, INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c), (d).

In this case, the Veteran seeks entitlement to service connection for a low back disability.  Although the record is clear that the Veteran had active military service from July 1967 to May 1970, with subsequent service in the Air National Guard, to include active duty from November 2003 to April 2004, it is unclear what the exact service dates are for his periods of National Guard service.  Specifically, one directive in the Board's July 2015 and July 2017 remands was to compile a complete list of all periods of service with ACDUTRA or INACDUTRA separately listed.  Review of the record reflects that this directive has not been followed.

The Board notes that the Veteran's DD-214 from the USMC reflects active duty from July 1967 to May 1970 (2 years,10 months, and 14 days) and further identifies 3 months and 15 days of prior other service.  Additionally, the Veteran's DD-214s from the Kentucky Air National Guard includes service from April 1987 to April 1990, as well as August 2002 to January 2006.  Further, another DD-214 from the Air National Guard shows active service from November 2003 to April 2004 (5 months, 17 days) with a total prior active service of 5 years, eight months, and twenty days.  From that, total active service period of only 3 years, 3 months, and 31 days can be accounted for from the claims file (2 years, 10 months,14 days plus 5 months, 17 days), which is not the full period of active service.  On remand, verification of all periods of active duty, ACDUTRA, or INACDUTRA must be documented in the file.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, such should be documented, in writing, in the claims file.

The matter also was remanded in July 2017 to obtain a new VA compensation examination and opinion.  The requested opinion was provided in August 2017.  However, as the aforementioned remand directive was not completed, the Board sees that examiner's opinion was based on the Veteran's periods of service that were presently verifiable.  Therefore, if, and only if, the AOJ is able to compile a complete list of all periods of service, with ACDUTRA and INACDUTRA separately listed, then an addendum medical opinion should be obtained reconciling the August 2017 opinion with any new information.  See Bowling v. Principi, 15 Vet. App. 1, 12(2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to this claim.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  Compile a complete list of all periods of service, with ACDUTRA and INACDUTRA separately listed.  Associate all documents obtained with the file.  All efforts to obtain these records, and the responses received, must be documented in the file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  If, and only if, the Veteran's periods of ACDUTRA and INACDUTRA have been verified and a complete list of all periods of service has been compiled, then obtain an addendum opinion from the August 2017 VA examiner that conducted the VA back examination, or, if unavailable, another appropriate VA examiner, which reconciles the previous medical opinion with the, now, verified periods of service.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with this request for an opinion.
If, after review of the claim file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following complete review of the record, including prior examination reports and opinions, and the Veteran's statements, the examiner must address the following:

(a)  Does the evidence of record clearly and unmistakably show the Veteran had a low back disability prior to him beginning ANY period of active service?

(b)  If the answer to subpart (a) is "yes" to clear and unmistakable pre-existence, then does the evidence also clearly and unmistakably show that the pre-existing back condition was not aggravated (i.e., permanently worsened) during or by the Veteran's service, meaning exacerbated beyond the condition's natural progression?

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a mere temporary or intermittent flare-up of symptoms.  The examiner is reminded that the evidentiary standard of clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).

(c)  If the answer to subpart (a) conversely is "no", then is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed low back disability, is etiologically related to, or had its onset during, his active military service?

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested medical opinion is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal.  If service connection remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





